June 4, 2012 Matson Navigation Company, Inc. 555 Market Street, 7th Floor Oakland, CA 94607 Re: Credit Agreement, dated as of August 5, 2011 (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, the "Credit Agreement"), among Matson Navigation Company, Inc., a Hawaii corporation (the "Borrower"), the Lenders from time to time party thereto, and First Hawaiian Bank, as Agent. Ladies and Gentlemen: Reference is made to the Credit Agreement.Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned thereto in the Credit Agreement. The Lenders hereby consent to the transactions set forth in (i) the Agreement and Plan of Merger dated as of February 13, 2012 by and between Alexander & Baldwin Holdings, Inc., Alexander & Baldwin, and A&B Merger Corporation (in the form publicly filed by Alexander & Baldwin on February 14, 2012) and (ii) the Separation and Distribution Agreement anticipated to be dated as of June 8, 2012 by and between Alexander & Baldwin Holdings, Inc. and A&B II, Inc. in the form publicly filed by Alexander & Baldwin on May 30, 2012. Without limiting the foregoing, notwithstanding the definition of “Change of Control” in Section 1.01 of the Credit Agreement, the Lenders hereby agree that none of the following transactions shall constitute a “Change of Control”:(i) the Merger (as defined in the Merger Agreement) and resulting indirect ownership of the Borrower by Alexander & Baldwin Holdings, Inc. (a newly formed corporation that as of the date of such Merger will be owned by the then existing shareholders of Alexander & Baldwin), (ii) the conversion of Alexander & Baldwin into a limited liability company (“Alexander & Baldwin, LLC”), and (iii) the distribution by Alexander & Baldwin, LLC of all of the shares of capital stock of the Borrower to Alexander & Baldwin Holdings, Inc. Furthermore, the Borrower and the Lenders hereby agree that the definition of “Lien” in Section 1.01 of the Credit Agreement shall be hereby amended and restated as follows:“Lien” means any mortgage, deed of trust, pledge, security interest, encumbrance, lien or charge of any kind (including any purchase money mortgage, conditional sale or other title retention agreement, any lease in the nature thereof, and the filing of any financing statement (exclusive of filings for precautionary purposes only) under the Uniform Commercial Code of any jurisdiction).” Except as modified hereby, the Credit Agreement remains in full force and effect. This letter may be executed in any number of counterparts, each of which shall constitute an original, but all of which when taken together shall constitute but one agreement.Delivery of an executed counterpart of this letter by facsimile or .pdf shall be effective as an original. [Remainder of page intentionally blank.] This letter shall be governed by and construed in accordance with the laws of the State of New York. Very truly yours, FIRST HAWAIIAN BANK, as Agent, L/C Issuer and Lender By:/s/ Susan Takeda Name: Susan Takeda Title: Vice President LENDERS:BANK OF AMERICA, N.A., as a Lender and L/C Issuer By:/s/ Gordon H. Gray Name:Gordon H. Gray Title:Senior Vice President WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:/s/Dhiren Desai Name: Dhiren Desai Title:Vice President DNB NOR BANK ASA, as a Lender By:/s/Giacomo Landl Name: Giacomo Landl Title:Senior Vice President By:/s/Nikolai A. Nachamkin Name: Nikolai A. Nachamkin Title:Senior Vice President AMERICAN SAVINGS BANK, F.S.B. as a Lender By:/s/Rian DuBach Name: Rian DuBach Title:Vice President BANK OF HAWAII, as a Lender By:/s/Darrell McCorquodale Name: Darrell McCorquodale Title:Vice President U.S. BANK NATIONAL ASSOCIATION, as a Lender By:/s/Blake Malia Name: Blake Malia Title:Vice President ACCEPTED AND AGREED TO: BORROWER:MATSON NAVIGATION COMPANY, INC., a Hawaii corporation By: /s/ Joel M. Wine Name: Joel M. Wine Title:Senior Vice President and Chief Financial Officer
